DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura 
et al. (US 2015/0285851 A1), hereinafter Kawamura.

Regarding claim 1, Kawamura discloses: An insulation abnormality detection apparatus comprising: 
a voltage detecting circuit that has 
a battery, (Kawamura, e.g., see para. [0071] disclosing the insulation detecting device of the present embodiment can also serve as a voltage sensor that monitors the total voltage of a battery monitoring unit that monitors the voltages of battery cells that configure the direct-current power supply; see also para. [0077] disclosing the insulation detecting device of the present embodiment can also serve as a voltage sensor that monitors the total voltage of a battery monitoring unit that monitors the voltages of battery cells that configure the direct-current power supply).
a capacitor connected in parallel to the battery and having first and second 
electrodes, (Kawamura, e.g., see fig. 1 to capacitor (C0) connected in parallel with the High Voltage negative and High Voltage positive, wherein the capacitor includes, as all capacitors include, the top electrode and bottom electrode; see also para. [0023] disclosing the other end of switch (S1) is connected to a positive electrode terminal (an upper-side terminal in fig. 1) of the capacitor (C0) that forms the flying capacitor (1) through a diode (D1) and a resistance (R1); see also para. [0025] disclosing the other end of switch (S2) is connected to negative electrode terminals (lower-side terminals in fig. 1) of the capacitors (C0) and (C1) that form the flying capacitor (1) through a resistance (R2)).
two first switches respectively connected to the first and second electrodes of the capacitor on an input side of the voltage detecting circuit, (Kawamura, e.g., see fig. 1 illustrating switches (S1) and (S2) configured from the input side of the voltage detecting circuit, and see para. [0023] disclosing the other end of switch (S1) is connected to a positive electrode terminal (an upper-side terminal in fig. 1) of the capacitor (C0) that forms the flying capacitor (1) through a diode (D1) and a resistance (R1); see also para. [0025] disclosing the other end of switch (S2) is connected to negative electrode terminals (lower-side terminals in fig. 1) of the capacitors (C0) and (C1) that form the flying capacitor (1) through a resistance (R2)).
(iv) two second switches respectively connected to the first and second electrodes of the capacitor on an output side of the voltage detecting circuit, and (Kawamura, e.g., see fig. 1 to switches (S3) and (S4) illustrated as connected on the output side of the voltage detecting circuit at the top and bottom electrodes of capacitor (C0)).
(v) a third switch connected in parallel to the capacitor; and (Kawamura, e.g., see fig. 1 to switch (S0) connected in parallel to capacitor (C0) ; see also para. [0019] disclosing a switch (parallel cancellation switch) (S0)).  
a controller that (Kawamura, e.g., see fig. 1 to Microcomputer (3) and para. [0019] disclosing an operation of measurement control by a microcomputer (30); see also para. [0027] disclosing the microcomputer (3) is configured to operate as a measurement and calculation unit (measurement and calculation means) that calculates the output voltage of the direct-current power supply, and the ground fault resistance RL that is a composition of the ground fault resistances Rp and Rn, from the measured voltage, corresponding to a measurement mode).
(a) forms an insulation measurement path either by turning on a first one of the two first switches connected to the first electrode of the capacitor and a second one of the two second switches connected to the second electrode of the capacitor or by turning on a second one of the two first switches connected to the second electrode of the capacitor and a first one of the two second switches connected to the first electrode of the capacitor, (Kawamura, e.g., see fig. 1 to switches (S0), (S1), (S2), (S3), and (S4), as well as capacitor (C0) and fig. 2A; see also para. [0057] disclosing an initial state of switches 1 and 2 (SW1),(SW2) turned off and switches 3 and 4 (SW3),(SW4) active; now see para. [0062] disclosing turning switch 3 (SW3) off, turning switch 0 (S0) on, and leaving switch 1 (S1) on, wherein a path is formed through switch 1 (S1) through the capacitor, and further through switch 4 (S4), wherein it is further disclosed that the second path from the high voltage + to the ground through the diode (D1), the resistance (R1), the flying capacitor (1), and the resistance (R4), and from the high voltage – to the ground through the ground fault resistance Rn is formed, and the flying capacitor (1) is charged with the second path during the period (t1)).  
(b) measures a voltage of the capacitor charged through the insulation measurement path, and (Kawamura, e.g., see fig. 1 to flying capacitor (1) and figs. 2A-2C; see also para. [0063] disclosing the voltage charged in the flying capacitor (1) is discharged, and the voltage divided in the resistances (R3) and (R5) is measured in the microcomputer (3) and is held as a measured voltage Vc1n of the Vc1n measurement (7)).
(c) detects an insulation abnormality based on the voltage that is measured, (Kawamura, e.g., see also para. [0046] disclosing with such capacitances of the capacitors (C0) and (C1), the insulation detecting device of the present embodiment can switch and execute, by ON/OFF of the switch (S0), measurement of the ground fault resistance RL and measurement of the output voltage of the direct-current power supply with the capacitance of the flying capacitor, which is similar to a conventional one, and the measurement of the ground fault resistance RL and measurement of the output voltage of the direct-current power supply with the capacitance of the flying capacitor, which is half or less than the conventional one).
wherein the controller 
(1) forms the insulation measurement path and turns on the third switch, (Kawamura, e.g., see para. [0050] disclosing fig. 2A is a diagram illustrating a measurement operation of when an operation to turn the switch (S0) ON and measure the voltage of the direct-current power supply and the ground fault resistance RL; see also para. [0062] disclosing the switch (S0) is turned ON).
(2) after a lapse of a first time period turns off the third switch, and (Kawamura, e.g., see fig. 2A -2C illustrating a lapse of time as “discharge”, which occurs before and after “measurement”, and para. [0050] disclosing an operation to turn the switch (S0) OFF and fully charge the capacitor (C0)).
(3) detects the insulation abnormality based on the voltage of the capacitor measured after a lapse of a second time period after the turning off of the third switch. (Kawamura, e.g., see fig. 2A -2C illustrating a lapse of time as “discharge”, which occurs before and after “measurement’ and para. [0050] disclosing an operation to turn the switch (S0) OFF and fully charge the capacitor (C0), and measure the voltage of the direct-current power supply are combined; see also para. [0092] disclosing prompt monitoring becomes possible in a case where detection of abnormality in a short time such as at the time of start of the vehicle (in the period immediately after ON of ignition) is needed.  That is, the measurement mode is favorable for monitoring the output voltage of the direct-current power supply and the ground fault resistance RL at the time of start of the vehicle).

Regarding claim 6, Kawamura discloses: The insulation abnormality detection apparatus according to claim 1, wherein
the third switch serves as both a switch for eliminating a charge of a stray capacitance and a discharge switch for discharging the capacitor. (Kawamura, e.g., see para. [0030] disclosing ON/OFF control of the switch (S0) is controlled by the microcomputer (3).  Therefore, the microcomputer (3) can control the capacitance of the flying capacitor (1) according to a measurement mode.  Further, the capacitance of the capacitor (C1) is larger than that of the capacitor (C0).  therefore, the capacitance of the flying capacitor (1) can be increased/decreased in a large manner; examiner notes Kawamura discloses the selection of a small capacitor with a small capacitance for capacitor (C0), wherein it is known in the art that a stray/parasitic capacitance may be greatly reduced through the proper selection of electronic components and PCB layout, but complete elimination of a stray/parasitic capacitance is impossible, as this violates the laws of thermodynamics; see also para. [0053] disclosing the period of measurement and discharge (6), ON of the switch (S0) is maintained, and the period (t2) is favorably a period sufficient for discharging the voltage charged in the period (t1) to 0V (zero volt)).  

Regarding claim 7, Kawamura discloses: An insulation abnormality detection method executed by an insulation abnormality detection apparatus that includes a voltage detecting circuit that has 
(i) a battery, (Kawamura, e.g., see para. [0071] disclosing the insulation detecting device of the present embodiment can also serve as a voltage sensor that monitors the total voltage of a battery monitoring unit that monitors the voltages of battery cells that configure the direct-current power supply; see also para. [0077] disclosing the insulation detecting device of the present embodiment can also serve as a voltage sensor that monitors the total voltage of a battery monitoring unit that monitors the voltages of battery cells that configure the direct-current power supply).
(ii) a capacitor connected in parallel to the battery and having first and second electrodes, (Kawamura, e.g., see fig. 1 to capacitor (C0) connected in parallel with the High Voltage negative and High Voltage positive, wherein the capacitor includes, as all capacitors include, the top electrode and bottom electrode; see also para. [0023] disclosing the other end of switch (S1) is connected to a positive electrode terminal (an upper-side terminal in fig. 1) of the capacitor (C0) that forms the flying capacitor (1) through a diode (D1) and a resistance (R1); see also para. [0025] disclosing the other end of switch (S2) is connected to negative electrode terminals (lower-side terminals in fig. 1) of the capacitors (C0) and (C1) that form the flying capacitor (1) through a resistance (R2)).
(iii) two first switches respectively connected to the first and second electrodes of the capacitor on an input side of the voltage detecting circuit, (Kawamura, e.g., see fig. 1 illustrating switches (S1) and (S2) configured from the input side of the voltage detecting circuit, and see para. [0023] disclosing the other end of switch (S1) is connected to a positive electrode terminal (an upper-side terminal in fig. 1) of the capacitor (C0) that forms the flying capacitor (1) through a diode (D1) and a resistance (R1); see also para. [0025] disclosing the other end of switch (S2) is connected to negative electrode terminals (lower-side terminals in fig. 1) of the capacitors (C0) and (C1) that form the flying capacitor (1) through a resistance (R2)).
(iv) two second switches respectively connected to the first and second electrodes of the capacitor on an output side of the voltage detecting circuit, and (Kawamura, e.g., see fig. 1 to switches (S3) and (S4) illustrated as connected on the output side of the voltage detecting circuit at the top and bottom electrodes of capacitor (C0)).
(v) a third switch connected in parallel to the capacitor, the method comprising steps of: (Kawamura, e.g., see fig. 1 to switch (S0) connected in parallel to capacitor (C0) ; see also para. [0019] disclosing a switch (parallel cancellation switch) (S0)).  
(a) forming an insulation measurement path either by turning on a first one of the two first switches connected to the first electrode of the capacitor and a second one of the two second switches connected to the second electrode of the capacitor or by turning on a second one of the two first switches connected to the second electrode of the capacitor and a first one of the two second switches connected to the first electrode of the capacitor; (Kawamura, e.g., see fig. 1 to switches (S0), (S1), (S2), (S3), and (S4), as well as capacitor (C0) and fig. 2A; see also para. [0057] disclosing an initial state of switches 1 and 2 (SW1),(SW2) turned off and switches 3 and 4 (SW3),(SW4) active; now see para. [0062] disclosing turning switch 3 (SW3) off, turning switch 0 (S0) on, and leaving switch 1 (S1) on, wherein a path is formed through switch 1 (S1) through the capacitor, and further through switch 4 (S4), wherein it is further disclosed that the second path from the high voltage + to the ground through the diode (D1), the resistance (R1), the flying capacitor (1), and the resistance (R4), and from the high voltage – to the ground through the ground fault resistance Rn is formed, and the flying capacitor (1) is charged with the second path during the period (t1)).  
(b) measuring a voltage of the capacitor charged through the insulation measurement path; and (Kawamura, e.g., see fig. 1 to flying capacitor (1) and figs. 2A-2C; see also para. [0063] disclosing the voltage charged in the flying capacitor (1) is discharged, and the voltage divided in the resistances (R3) and (R5) is measured in the microcomputer (3) and is held as a measured voltage Vc1n of the Vc1n measurement (7)).
(c) detecting an insulation abnormality based on the voltage that is measured, wherein (Kawamura, e.g., see also para. [0046] disclosing with such capacitances of the capacitors (C0) and (C1), the insulation detecting device of the present embodiment can switch and execute, by ON/OFF of the switch (S0), measurement of the ground fault resistance RL and measurement of the output voltage of the direct-current power supply with the capacitance of the flying capacitor, which is similar to a conventional one, and the measurement of the ground fault resistance RL and measurement of the output voltage of the direct-current power supply with the capacitance of the flying capacitor, which is half or less than the conventional one).
(1) the insulation measurement path is formed and the third switch is turned on, (Kawamura, e.g., see para. [0050] disclosing fig. 2A is a diagram illustrating a measurement operation of when an operation to turn the switch (S0) ON and measure the voltage of the direct-current power supply and the ground fault resistance RL; see also para. [0062] disclosing the switch (S0) is turned ON).
(2) after a lapse of a first time period the third switch is turned off and (Kawamura, e.g., see fig. 2A -2C illustrating a lapse of time as “discharge”, which occurs before and after “measurement” para. [0050] disclosing an operation to turn the switch (S0) OFF and fully charge the capacitor (C0)).
(3) the insulation abnormality is detected based on the voltage of the capacitor measured after a lapse of a second time period after the turning off of the third switch. (Kawamura, e.g., see fig. 2A -2C illustrating a lapse of time as “discharge”, which occurs before and after “measurement”, and para. [0050] disclosing an operation to turn the switch (S0) OFF and fully charge the capacitor (C0), and measure the voltage of the direct-current power supply are combined; see also para. [0092] disclosing prompt monitoring becomes possible in a case where detection of abnormality in a short time such as at the time of start of the vehicle (in the period immediately after ON of ignition) is needed.  That is, the measurement mode is favorable for monitoring the output voltage of the direct-current power supply and the ground fault resistance RL at the time of start of the vehicle).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in 
view of Kawanaka et al. (US 2017/0160333 A1), hereinafter Kawanaka.

	Regarding claim 2, Kawamura is not relied upon as explicitly disclosing: The insulation abnormality detection apparatus according to claim 1, wherein the first time period is a time required from formation of the insulation measurement path to a completion of charging of a stray capacitance.
However, Kawanaka further discloses: the first time period is a time required from formation of the insulation measurement path to a completion of charging of a stray capacitance. (Kawanaka, e.g., see figs. 2 and 3A, and para. [0098] disclosing the charging pathway forming part turns on switch 5; disclosed in para. [0095] as switch 12-5 of fig. 2; to form a flying capacitor including the capacitors 12c-1 and 12c-2 connected to each other in parallel.  thus, a capacitance of the flying capacitor increases.  A voltage charged to the flying capacitor in the insulation problem detection is very small as compared to a voltage measured when a stack voltage is measured.  Therefore, the voltage charged to the flying capacitor is greatly affected by a stray capacitance.  The influence of the stray capacitance can be decreased by increasing the capacitance of the flying capacitor).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawamura’s insulation abnormality detection apparatus with Kawanaka’s first time period is a time required from formation of the insulation measurement path to a completion of charging of a stray capacitance for at least the reasons that Kawanaka teaches a vehicle mounted system for detection an insulation problem through the use of a voltage detection circuit, e.g., see para. [0020] -  [0032].

Regarding claim 4, Kawamura in view of Kawanaka is not relied upon as explicitly disclosing: The insulation abnormality detection apparatus according to claim 2, wherein the stray capacitance is eliminated from a capacitance of the capacitor.
However, Kawanaka further discloses: the stray capacitance is eliminated from a capacitance of the capacitor. (Kawanaka, e.g., see para. [0043]-[0046] disclosing after a predetermined time period has passed since the first pathway has been formed, the capacitor (12c-1) is discharged).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawamura in view of Kawanaka’s first time period is a time required from formation of the insulation measurement path to a completion of charging of a stray capacitance with Kawanaka’s stray capacitance is eliminated from a capacitance of the capacitor for at least the reasons that Kawanaka teaches a charging pathway forming part through specific switching of switches to form an insulation measurement pathway; e.g., see para. [0098]-[0099].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of 
Ichikawa (US 2010/0085060 A1), hereinafter Ichikawa.

Regarding claim 5, Kawamura discloses: The insulation abnormality detection apparatus according to claim 1, wherein
the controller measures the voltage of the capacitor after the lapse of the first time period, (Kawamura, e.g., see para. [0050] disclosing fig. 2B is a diagram illustrating a measurement operation of when the switch (S0) is turned OFF and the capacitor (C0) is fully charged, and the voltage of the direct-current power supply is measured).
Kawamura is not relied upon as explicitly disclosing: and when the voltage that is measured has a predetermined value or more, the controller detects that a stuck-open abnormality of the third switch has occurred. 
However, Ichikawa further discloses: and when the voltage that is measured has a predetermined value or more, the controller detects that a stuck-open abnormality of the  relay switch has occurred. (Ichikawa, e.g., see figs. 4A and 4B illustration relay switch in operation normally and abnormally; see also para. [0056] disclosing the current path between the capacitor (42) and the battery (12) through the power supply relay (40) remains disconnected.  the charge voltage VPC of the capacitor (42) remains to be slightly lower than the ignition output voltage VIG.  since this voltage difference is small, it is not easy to detect eh fixed-open abnormality of the power supply relay (40) accurately based on this small difference).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawamura’s insulation abnormality detection apparatus with Ichikawa’s voltage measurement is a predetermined value or more, the controller detects that a stuck-open abnormality has occurred for at least the reasons that Ichikawa teaches an abnormality diagnosis system for an electric power source circuit of an apparatus attached to a vehicle; e.g., see para. [0022].

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if 
rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 3, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	and determines the first time period according to the stray capacitance that is expected based on the voltage that is measured before turning on the third switch taken in combination with the other limitations of claim 3.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 11,073,571 B2 to Takamatsu et al. relates to a ground fault detection apparatus.
US 2014/0043032 A1 to Makino et al. relates to a switch circuit, selection circuit, and voltage measurement device.
US 2016/0252559 A1 to Tamura relates to deterioration detecting apparatus and deteriorating detecting method.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863